Citation Nr: 0206200	
Decision Date: 06/12/02    Archive Date: 06/20/02

DOCKET NO.  94-27 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for ulcerative colitis as 
secondary to a service-connected psychiatric disorder.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Anne Howell, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to June 
1975 and from February to July 1991, including a period of 
active duty in the Persian Gulf during the Persian Gulf War 
from February to April 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.

In July 1996 the Board remanded this case to the RO for 
further development.  In May 1997, the Board held that 
ulcerative colitis was not incurred in or aggravated by 
active military service and denied the claim of entitlement 
to service connection for colitis on a direct basis.  
However, the Board remand the issue of entitlement to service 
connection for a psychiatric disorder and directed the RO to 
readjudicate the veteran's claim that the colitis was 
secondary to a service-connected psychiatric disorder.  By a 
decision dated in September 2001, the RO established service 
connection for a post-traumatic stress disorder (PTSD) and 
evaluated the PTSD as 30 percent disabling.  By this 
September 2001 decision, the RO held that the claim for 
service connection for ulcerative colitis as secondary to 
PTSD was denied.


FINDING OF FACT

Ulcerative colitis is not shown to have been caused by or to 
be aggravated by the veteran's service-connected PTSD.


CONCLUSION OF LAW

Ulcerative colitis is not proximately due to or the result of 
a service-connected disability nor is it shown to be 
aggravated by a service-connected disability.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001); 38 C.F.R. § 3.310(a) 
(2001); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the decision of May 1997, the Board noted that there was 
no evidence which would tend to link ulcerative colitis to 
the veteran's first period of military service which ended in 
June 1975.  Likewise, there was no evidence which would tend 
to link ulcerative colitis to any period of active duty for 
training which the veteran may have performed after his 
enlistment in the Air Force Reserves in February 1989.  The 
Board held that the evidence showed that ulcerative colitis 
was first manifested during the 1980's and was first 
diagnosed in February 1989.  Thus, the ulcerative colitis 
existed prior to the veteran's second period of active 
military service which began in February 1991.  

While on active duty participating in Operations Desert 
Shield and Desert Storm, the veteran experienced an active 
phase of ulcerative colitis and was evacuated from Saudi 
Arabia because of this condition.  However, in June 1991, 
another colonoscopy was negative for any disease. The 
impression was a normal colonoscopy to the cecum.  VA 
examination in January 1992 was essentially negative for 
abnormal findings and a subsequent VA examiner, after review 
of historical data and examination of the veteran, offered 
his opinion that the in-service manifestations of ulcerative 
colitis did not lead to an increase in the severity of the 
veteran's colitis and that the occurrence of the flare-ups 
during service represented the natural history of the chronic 
ulcerative colitis.  

The Board found that the inservice episode of ulcerative 
colitis represented an acute flare-up due to the natural 
progress of the disease which resolved without any increase 
in the underlying disease process.  The veteran's claim of 
entitlement to service connection for colitis on a direct 
basis was denied but a decision on the claim of entitlement 
to service connection for ulcerative colitis as secondary to 
PTSD was deferred pending completion of the development 
requested in the Remand section of this decision.

Secondary service connection is awarded when a disability "is 
proximately due to or the result of a service-connected 
disease or injury."  38 C.F.R. § 3.310(a); see also 38 U.S.C. 
§ 1110; Buckley v. West, 12 Vet. App. 76, 84 (1998).  
"Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a)."  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Boyer v. West, 12 Vet. App. 142. 144 (1999); Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc) (when aggravation of 
veteran's non-service-connected condition is proximately due 
to or the result of his service-connected condition, the 
veteran is to be compensated for degree of disability over 
and above degree of disability existing prior to 
aggravation).  The term "aggravation" is used generally to 
mean "any increase in disability."  See Allen, 7 Vet. App. at 
445; see also Stadin v. Brown, 8 Vet. App. 280, 285 (1995).  
An opinion as to whether a service-connected disability 
aggravated a non-service-connected condition does not equate 
to an opinion as to etiology.  See Allen v. Brown, 7 Vet. 
App. 439, 445-47 (1995) (en banc) (distinguishing etiology, 
defined as the cause or origin of a disorder, from 
aggravation, and holding that secondary service connection 
may be based on disorder either caused or aggravated by 
service-connected disorder).  

A VA gastroenterology examination in June 1999 reflects that 
the examiner reviewed the claims folder for the veteran and 
noted that the veteran reported that he had had recurrent 
episodes of flare-ups from 1989 to 1991, including a flare-up 
in April 1991 while he was on active duty in Saudi Arabia in 
support of Operation Desert Storm.  He had continued to have 
two to three flare-ups a year to the present time.  He 
underwent a colonoscopy in 1998 at which time his colitis was 
found to be quiescent.  He was asymptomatic at the time of 
the examination and was not on any medication.  Physical 
examination was negative.  The examiner diagnosed chronic 
ulcerative colitis (left-sided disease).  The examiner 
remarked that the veteran's ulcerative colitis began in 
January 1989 and that the veteran clearly had episodes of 
recurrent flare-ups prior to service in the Persian Gulf.  
The examiner offered his opinion that the pre-existing 
ulcerative colitis was not aggravated due to the veteran's 
service during the Persian Gulf War and that the natural 
history of ulcerative colitis was typically punctuated by 
recurrent symptomatic episodes in the majority of cases.  
Further, a June 1999 VA psychiatric examination resulted in a 
diagnosis of chronic PTSD.

In an application received in August 2001, the veteran stated 
that he was seeking compensation for ulcerative colitis on 
the grounds that this condition was aggravated by military 
service during 1991 while in the Persian Gulf.  He stated 
that he had been under a lot of stress and that this 
condition flared up.

By a rating decision dated in September 2001, the RO 
established service connection for PTSD and rated this 
disorder as 30 percent disabling since December 1991.  By 
this decision, the RO also denied service connection for 
ulcerative colitis as secondary to PTSD.  The RO held that 
there was no evidence showing that colitis was caused by 
PTSD, and that the VA examiner did not find that there was 
aggravation at all of the baseline condition.

As two VA medical opinions, undertaken for the specific 
purpose of rendering an opinion on the aggravation issue, 
concluded that there was no evidence which demonstrated that 
the veteran's in-service flare-ups represented an aggravation 
of the veteran's pre-existing ulcerative colitis, the Board 
finds that the claim must be denied.  Significantly, there is 
no medical evidence to the contrary contained in the claims 
file.  The Court has specifically held that "temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered aggravation in service 
unless the underlying condition, as contrasted to symptoms, 
is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  Therefore, the Board can only conclude that there 
was no permanent increase in the veteran's ulcerative colitis 
in service.  Because there was no increase in the pre-service 
disorder, aggravation may not be conceded.

As the RO noted, there is no evidence of record which would 
tend to show that the ulcerative colitis was caused by or is 
aggravated by the service-connected PTSD.  Specifically, two 
VA medical opinions, undertaken for the specific purpose of 
rendering an opinion on the aggravation issue, concluded that 
there was no evidence which demonstrated that the veteran's 
in-service flare-ups represented an aggravation of the 
veteran's pre-existing ulcerative colitis.  As such, the 
Board finds that the claim must be denied.  Significantly, 
there is no medical evidence to the contrary contained in the 
claims file.

On a final procedural note, in denying the veteran's claim, 
the Board has taken into consideration the recent enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified at 38 U.S.C.A. §§ 5103, 5103A, 5107 (West Supp. 
2001)) as well as the VA regulations issued in August 2001 
implementing the provisions of the VCAA, Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  Among other things, the VCAA 
eliminated the concept of a well-grounded claim, redefined 
the obligations of the VA with respect to notification and 
the duty to assist, and superseded the decision in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which held that VA cannot assist in the development 
of a claim that is not well grounded.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  

In this case, the Board finds that the duty to assist and 
notification requirements of the VCAA have been fully met and 
satisfied.  There is no assertion by the veteran, or 
indication from a review of the record, that there are any 
remaining or additional records to be obtained for purposes 
of satisfying the duty to assist.  To this end, the Board 
notes that the pre-service, in service, and post service 
medical records are associated with the claims file, 
including VA and private treatment records.  Further, the 
requirement to provide notice to a claimant of any 
information or medical or lay evidence that is necessary to 
substantiate a claim has been similarly satisfied.  

The veteran was also provided with a summary of the pertinent 
laws and regulations, and the application of those laws to 
his claim, in the statement and supplemental statements of 
the case that were provided to him by RO.  The veteran was 
also given an opportunity to present his arguments before a 
RO hearing officer.  Further, as noted above, the medical 
records related to the veteran's disorder, as well as a 
current medical opinion addressing the issue on appeal, are 
associated with the claims file.  Moreover, the RO provided 
the veteran with a letter outlining his rights under the VCAA 
in October 2001.  As a consequence, the veteran was made 
fully aware of what was required to substantiate his claim.  
The Board also notes that the unsubstantiated lay opinions 
are not supported by any medical evidence.  Therefore, the 
Board finds that the mandates of the VCAA have been 
satisfied.


ORDER

The claim for entitlement to service connection for 
ulcerative colitis on a secondary basis is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you

 

